                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON subscribing to policy number
GLX0843-01,

       Plaintiff,

v.                                                CASE NO. 8:18-cv-2550-T-02AAS

PHARMATECH LLC, et al.,

       Defendants.
                                              /


                                       ORDER

       This cause comes before the Court pursuant to Plaintiff’s Motion for Default

Judgment (Dkt. 255). Plaintiff seeks default judgment against the twelve consumer

claimant-defendants.

       In this interpleader action, service of process was effected or waived by the

following Defendants: James Kregg Barentine, Lorraine Cummings, Ursula Dixon,

Fancher Harrell, Jami Jackson, Blake Kubicki, Angelo Mancini, Lorin Moncrief,

Hayli Pair, Cheryl Robinson, John Smith, and Shirley Weinelt.1 Each has failed to



       1
        The chart on pages 3 through 5 of Plaintiff’s motion show the docket entries
coinciding with the dates of either service waived or summons served for each of these
twelve Defendants. Dkt. 255.
plead or otherwise defend. “The failure of a named interpleader defendant to

answer the interpleader complaint . . . can be viewed as forfeiting any claim of

entitlement that might have been asserted.” Gen. Accident Grp. v. Gagliardi, 593

F.Supp. 1080, 1089 (D. Conn. 1984); see also State Farm Mut. Auto. Ins. Co. v.

Wagnon, 959 F.2d 245 (10th Cir. 1992) (citing Gagliardi).2

       Accordingly, after careful review of the motion, applicable law, and the entire

file, it is ORDERED AND ADJUDGED:

       1)     The Clerk is directed to enter a clerk’s default against Defendants

James Kregg Barentine, Lorraine Cummings, Ursula Dixon, Fancher Harrell, Jami

Jackson, Blake Kubicki, Angelo Mancini, Lorin Moncrief, Hayli Pair, Cheryl

Robinson, John Smith, and Shirley Weinelt.

       2)      Plaintiff’s Motion for Default Final Judgment (Dkt. 255) is granted.

       3)     After the Clerk enters a clerk’s default against the Defendants listed in

paragraph 1, the Clerk is directed to enter a final default judgment in favor of

Plaintiff against Defendants James Kregg Barentine, Lorraine Cummings, Ursula

Dixon, Fancher Harrell, Jami Jackson, Blake Kubicki, Angelo Mancini, Lorin

       2
          See also Minnesota Life Ins. Co. v. Wilmington Trust Co., No. 3:14-cv-443-TAV-
CCS, 2016 WL 868221, at *2 (E.D. Tenn. Mar. 4, 2016) (discharging insurance company
plaintiff in interpleader action from further liability as to defendant who failed to answer or
defend); Conseco Life Ins. Co. v. Murphy-Moreno, No. 6:13-cv-161-Orl-31GJK, 2013
WL 3353325, at *1 (M.D. Fla. July 2, 2013) (citing Gagliardi).

                                              -2-
Moncrief, Hayli Pair, Cheryl Robinson, John Smith, and Shirley Weinelt. The

judgment should contain the following language: “Defendants James Kregg

Barentine, Lorraine Cummings, Ursula Dixon, Fancher Harrell, Jami Jackson, Blake

Kubicki, Angelo Mancini, Lorin Moncrief, Hayli Pair, Cheryl Robinson, John

Smith, and Shirley Weinelt are permanently enjoined from asserting any claim

against the funds on deposit with the Clerk of Court (and which are the subject of

this action), and from instituting or prosecuting any action or proceeding against

Plaintiff affecting the policy at issue, or otherwise relating to the funds on deposit

with the Clerk of Court. Plaintiff’s liability to these Defendants under the policy or

relating to the funds on deposit is hereby discharged.”

      DONE AND ORDERED at Tampa, Florida, on October 3, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record and unrepresented parties, if any




                                          -3-
